Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:20-cv-02765-RMR-MEH


  JANE DOE,

          Plaintiff,

  v.

  PAUL WANG,

          Defendant.


        RENEWED MOTION TO DISMISS THE SECOND AMENDED COMPLAINT


          Paul Wang, through his undersigned counsel, pursuant to Fed. R. Civ. P. 12(b)(6)

       respectfully requests that the Court dismiss, with prejudice, Plaintiff’s Second Amended

       Complaint for failure to state a claim upon which relief can be granted. As grounds therefor

       the Movant states:

          Relevant procedural history

           1.      On September 11, 2020, Plaintiff filed a pro se complaint.

           2.      On February 28, 2021, Plaintiff filed a pro se amended complaint.

           3.      On March 3, 2021, the Court appointed pro bono counsel to represent

   Plaintiff.

           4.      On April 8, 2021, after Mr. Wang pointed out the amended complaint’s

   deficiencies, the Court granted Plaintiff’s motion to file a second amended complaint,

   with assistance of counsel.


                                                   1
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 2 of 8




           5.      On April 22, 2021, Plaintiff filed her second amended complaint.

           Applicable legal standards

           6.      In considering a Rule 12(b)(6) motion to dismiss, a court must determine

   whether the plaintiff has asserted a legally sufficient claim for relief. A viable complaint

   must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

   Corp. v. Twombly, 550 U.S. 544, 570 (2007). To meet this “facial plausibility” standard, a

   plaintiff must “plead[] factual content that allows the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

   U.S. 662, 678 (2009). A plaintiff's complaint is reviewed for a determination of whether it

   “‘contains enough facts to state . . . claim[s] that [are] plausible on [their] face.’” Ridge at

   Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). “Facts,” under the

   Twombly standard, need not be “detailed,” but they must be “more than labels and

   conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

   Twombly, 550 U.S. at 555 (citations omitted). “Factual allegations must be enough to

   raise a right to relief above the speculative level . . . on the assumption that all the

   allegations in the complaint are true (even if doubtful in fact).” Id. (citations omitted).

                   The heightened pleading requirements in defamation/libel cases

           7.      Under Colorado law, which applies to Plaintiff’s claims, “[e]ach

   publication of a defamatory statement must be pled as a separate claim.” Corporon v.

   Safeway Stores, Inc., 708 P.2d 1385, 1390 (Colo. App. 1985) (citing Lininger v. Knight,

   123 Colo. 213, 226 P.2d 809 (1951)). And because of the First Amendment implications

   of any defamation action, see Diversified Mgmt., Inc. v. Denver Post, Inc., 653 P.2d 1103

   (Colo. 1982), particularity is required in the pleading of a defamation suit. See, e.g., id.
                                                     2
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 3 of 8




   (citing Walters v. Linhof, 559 F. Supp. 1231 (D. Colo. 1983); Martinez v. Winner, 548 F.

   Supp. 278 (D. Colo. 1982)).

           8.      A plaintiff asserting a defamation claim must plead the exact statements

   claimed to be false and defamatory. See, e.g., Walters v. Linhof, 559 F. Supp. 1231, 1234

   (D. Colo. 1983) (applying Colorado law and granting motion to dismiss defamation claim

   for failure to state a claim where “[p]laintiffs have not substantially set forth the words

   alleged to be defamatory and untrue”); see also Asay v. Hallmark Cards, Inc., 594 F.2d

   692, 698-99 (8th Cir. 1979) (“[T]he use of in haec verba pleadings on defamation charges

   is favored in the federal courts because generally knowledge of the exact language used is

   necessary to form responsive pleadings”).

           9.      The Second Amended Complaint fails to plead each claim separately and

   also fails to state, with the requisite specificity, the words that Plaintiff alleges to be

   defamatory. Accordingly, Plaintiff’s defamation claim fails to state a claim upon which

   relief can be granted.

           Statute of Limitations

           10.     Claims for defamation are governed by a one-year statute of limitations.

   Colo. Rev. Stat. § 13-80-103 (2020) As such, any claims based on Defendant’s statements

   made prior to September 11, 2019 are barred.

           Statements at issue

           11.     Even assuming, arguendo, that the allegations in the Second Amended

   Complaint satisfied the above pleading requirements, the only potentially actionable

   allegations are that in 2020 Mr. Wang made two statements in the Weamer litigation, i.e.,


                                                      3
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 4 of 8




   Doe v. Weamer, Case No. C20-00827 (Super. Ct. Cal. 2020), Sec. Am. Compl. ¶¶ 47-52,

   61:

                     •      “Plaintiff falsely accused Mr. Chen of sexual assault,” id. ¶ 48,

                     •      “Plaintiff filed a false police report when she reported to the
                            Aurora Police Department that she had lost her passport,” id. ¶
                            52.

           12.    Notably, the Second Amended Complaint specifically alleges that when

   Mr. Wang provided the above information to counsel for Mr. Weamer, for use in that

   litigation, he did so “to help another party [Mr. Weamer] in another unrelated civil

   lawsuit.” id. ¶ 56 (emphasis added). Furthermore, the Second Amended Complaint also

   alleges that “prior to Defendant revealing that information to the defense in Weamer, no

   one in the United States knew of Mr. Chen’s sexual assault of Plaintiff.” Id. at 49

   (emphasis added). Thus, the only allegedly actionable statements Mr. Wang made were

   those he uttered “to the defense in Weamer,” in his capacity as a potential witness in that

   litigation.

           The Court should dismiss Plaintiff’s claims with prejudice because Mr. Wang’s
           statements are protected by absolute litigation privilege


           13.    Pursuant to Restatement (Second) of Torts, “[a] witness is absolutely

   privileged to publish defamatory matter concerning another in communications

   preliminary to a proposed judicial proceeding or as a part of a judicial proceeding in

   which he is testifying, if it has some relation to the proceeding.” Restatement (Second) of

   Torts § 588; see also id., cmt. e (“As to communications preliminary to a proposed

   judicial proceeding, the rule stated in this Section applies only when the communication

   has some relation to a proceeding that is actually contemplated in good faith and under

                                                   4
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 5 of 8




      serious consideration by the witness or a possible party to the proceeding.”).

              14.     Colorado has adopted the absolute litigation privilege. See, e.g., Club

      Valencia Homeowners Ass’n. v. Valencia Associates, 712 P.2d 1024, 1027-1028 (Colo.

      App. 1985); Merrick v. Burns, 43 P.3d 712, 714 (Colo. App. 2001); McDonald v.

      Lakewood Country Club, 461 P.2d 437, 444 (Colo. 1969); Renner v. Chilton, 142 Colo.

      454, 351 P.2d 277 (1960). “The absolute privilege to defame in the course of judicial

      proceedings is not limited to statements during trial, but may extend to steps taken prior to

      trial such as conferences and other communications preliminary to the proceeding.” Club

      Valencia, at 1027. “All doubt should be resolved in favor of its relevancy or pertinency.

      No strained or close construction will be indulged to exempt a case from the protection of

      privilege. Thus, letters sent to persons having collateral interests in the litigation are

      privileged to the extent that the alleged defamatory statements have some relation to the

      subject matter of the proposed litigation and are made in furtherance of the objective of

      the litigation.” Id. (citations omitted). “The privilege applies, even though the publication

      was made outside the courtroom and no official function of the court or its officers was

      invoked.” Id. at 1028.

              15.     “The determination of privilege is a question of law for the trial court.” Id.

      at 1027.

              16.     The privilege provides a shield not only “from defamation claims arising

      from statements made during the course of litigation, but it also bars other non-defamation

      claims that stem from the same conduct” such as “claims of invasion of privacy 1 and


  1Even if Mr. Wang’s alleged statement concerning the prosecution against the Chinese man
  Plaintiff accused of raping her were not absolutely privileged, those statements are also non-
                                                   5
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 6 of 8




   intentional infliction of emotional distress.” Buckhannon v. U.S. West Communs., 928

   P.2d 1331, 1335 (Colo. App. 1996) (citing Barker v. Huang, 610 A.2d 1341 (Del. 1992));

   see also Peterson v. Grisham, 594 F.3d 723, 730 (10th Cir. 2010); Kesner v. Dow Jones &

   Co., Inc., No. 20-CV-3454 (PAE), 2021 U.S. Dist. LEXIS 14358, at 81-82, 2021 WL

   256949, at *10-11 (S.D.N.Y. Jan. 26, 2021) (because each of Plaintiff’s non-defamation

   claims duplicate her failed defamation claims, the non-defamation claims must be

   dismissed as a matter of law).

          Conclusion

          17.     The only specific allegations in the Second Amended Complaint regarding

   any statement(s) made by Mr. Wang within the statute of limitations were uttered by him

   as a potential witness in the Weamer litigation, which Plaintiff affirmatively pleads Mr.

   Wang uttered “to help another party [Mr. Weamer] in another unrelated civil lawsuit.” id.

   ¶ 56. Accordingly, those statements are protected by the absolute litigation privilege as a

   matter of law. The court should therefore dismiss Plaintiff’s claims with prejudice.




  actionable for “invasion of privacy” as a matter of law. See, e.g., Robert C. Ozer, P.C. v.
  Borquez, 940 P.2d 371, 377 (Colo. 1997) (requiring that any statement alleged to invade one’s
  privacy “cannot be of legitimate concern to the public”). It cannot be disputed that a prosecution
  for criminal rape is not a purely private matter under the law of the United States. In addition,
  “the requirement of public disclosure . . . requires communication to the public in general or to a
  large number of persons, as distinguished from one individual or a few.” Id. Because the Second
  Amended Complaint does not include any allegation that Mr. Wang’s alleged statements in the
  Weamer litigation were made to the public in general or a large number of persons, it fails to
  state a claim upon which relief can be granted.

                                                   6
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 7 of 8




        Respectfully submitted this 9th day of July 2021.




                                                     /s/ Katayoun A. Donnelly
                                                     Katayoun A. Donnelly (#38439)
                                                     Azizpour Donnelly, LLC
                                                     2373 Central Park Blvd., Suite 100
                                                     Denver, CO 80238
                                                     Tel. (720) 675-8584
                                                     Fax (720) 880-3142
                                                     katy@kdonnellylaw.com




                                                 7
Case 1:20-cv-02765-RMR-MEH Document 78 Filed 07/09/21 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 9, 2021, I served an electronic copy of the foregoing via

  CM/ECF to counsel of record.



  Clarissa M. Collier
  David J. Schaller
  Wheeler Trigg O’Donnell LLP
  370 Seventeenth Street, Suite 4500
  Denver, CO 80202-5647
  303.244.1800
  collier@wtotrial.com
  schaller@wtotrial.com


                                                       /s/ Katayoun A. Donnelly
                                                       Katayoun A. Donnelly




                                                  8
